Exhibit 3.1 Electronic Articles of Incorporation For P03000071168 FILED June 26, 2003 Sec. Of state MY COMPLETE CARE, INC. The undersigned incorporator, for the purpose of forming a Florida profit corporation, hereby adopts the following Articles of Incorporation: Article I The name of the corporation is: MY COMPLETE CARE, INC. Article II The principal place of business address: 5630 PACIFIC BLVD. SUITE BOCA RATON, FL. 33433 The mailing address of the corporation is: 5630 PACIFIC BLVD. SUITE BOCA RATON, FL. 33433 Article III The purpose for which this corporation is organized is: ANY AND ALL LAWFUL BUSINESS. Article IV The number of shares the corporation is authorized to issue is: 1 Article V The name and Florida street address of the registered agent is: EDGAR
